DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
Claims 1 and 9 have been amended. Claims 3 and 11 have been canceled. Claims 1-2, 4-10, and 12-17 remain pending and have been examined.

Response to Arguments/Amendments
The amendment has obviated the prior rejection under 35 USC § 112, which has been withdrawn accordingly.
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. On pp. 9-10, 12-13, and 15-16 of the remarks, Applicant essentially argues that cited art of record Jalagam fails to teach or suggest “resulting in a generation of a modified IT application … further modifying said modified IT application by iteratively performing said post-deployment modification … such that said modified IT application is further modified to result in a generation of a modified version of said modified IT application” as essentially provided in claims 1 and 7. However, as pointed out in the new basis of rejection below, Jalagam discloses a system that allows for iterative modification and deployment of applications. Therefore, Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, 9-10, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0232497 by Jalagam et al. (“Jalagam”) in view of U.S. Patent 10,061,613 to Brooker et al. (“Brooker”).


1. A process comprising: See Jalagam, Fig. 2, depicting a process.
creating an information-technology (IT) application by deploying a first lifecycle blueprint to a first real or virtual infrastructure; and See Jalagam, Fig. 1, elements 112, 124, and 126, along with ¶ 0023, e.g. “Deployment director 124 of application director 106 executes deployment plan 128 by communicating with cloud computing platform provider 110 via a cloud interface 132 to provision and configure VMs 114 in a deployment environment 112, as specified by deployment plan 128.” 
modifying the IT application at least in part by executing the first lifecycle blueprint or a second lifecycle blueprint. See Jalagam, ¶ 0023, e.g. “After application 108 has been deployed, application director 106 may be utilized to monitor and modify (e.g., scale) the deployment.”
wherein said first lifecycle blueprint includes at least one … method that can be used for an initial deployment of said IT application and for a post- deployment modification of said IT application,  See Jalagam, ¶ 0026, e.g. “application director 106 may optionally modify deployment plan 128 to insert one or more custom tasks to be executed between tasks of deployment plan 128.” That is, Jalagam discloses the use of “task” methods that can be used initially, as well as post-deployment. Jalagam does not expressly disclose: idempotent. However, Brooker teaches this. See Brooker, col. 1, line 66 – col. 2, line 27, e.g. “idempotent.” Also see col. 2, lines  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
said post deployment modification of said IT application resulting in a generation of a modified IT application; and See Jalagam, ¶ 0023, e.g. “After application 108 has been deployed, application director 106 may be utilized to monitor and modify (e.g., scale) the deployment.” Also see ¶ 0026, e.g. “application director 106 may optionally modify deployment plan 128 to insert one or more custom tasks to be executed between tasks of deployment plan 128.”
further modifying said modified IT application by iteratively performing said post-deployment modification, such that said modified IT application is further modified to result in a generation of a modified version of said modified IT application. See Jalagam, ¶ 0023, e.g. “After application 108 has been deployed, application director 106 may be utilized to monitor and modify (e.g., scale) the deployment.” Also see ¶ 0099, e.g. “re-deploy an already deployed application by updating application-specific code (e.g., going from version 1.0 to version 1.1); upgrade an already deployed application to upgrade the software services (e.g., middleware) of the application.” Also see Fig. 1, elements 106, 110, 120, 122, 124, 130, and 134, each depicting a two-way relationship providing repeated, iterative modification of application code. In the case described in Jalagam ¶ 0099 cited above, Fig. 1 provides for the iterative modification of version 1.1 of the application, just as version 1.0 was modified to provide version 1.1.


2. The process of claim 1 further comprising deriving the second lifecycle blueprint from the first lifecycle blueprint such that the IT application is within a deployable range of the second lifecycle blueprint. See Jalagam, Fig. 3B, elements 326, 330, 334, and 338, depicting modification of a first blueprint to derive a second blueprint. Also see ¶ 0054, discussing deployment of the blueprint generated in Fig. 3B, thus providing an application that is within deployable range as claimed.

In regard to claim 5, Jalagam discloses:
5. The process of claim 1 wherein the first lifecycle blueprint and the second lifecycle blueprint include as components both nested blueprints and basic components. See Jalagam, ¶ 0063, e.g. “nested.” Also see Fig. 4, depicting nested and basic components.

In regard to claim 6, Jalagam does not expressly disclose:
6. The process of claim 5 wherein the modifying includes executing an idempotent method of a nested blueprint. However, Brooker teaches this. See Brooker, col. 1, line 66 – col. 2, line 27 as cited above in the rejection of claim 1.

In regard to claim 7, Jalagam does not expressly disclose:
7. The process of claim 5 wherein the modifying includes executing an idempotent method of an actor external to the second lifecycle blueprint. See Brooker 

In regard to claim 9, Jalagam discloses:
9. A system comprising non-transitory media encoded with code that, when executed using hardware, implements a process including: See Jalagam, ¶ 0008, e.g. “A non-transitory computer-readable storage medium includes instructions that, when executed in a computing device.”
All further limitations of claim 9 have been addressed in the above rejection of claim 1.

In regard to claims 10 and 13, parent claim 9 is addressed above. All further limitations have been addressed in the above rejections of claims 2 and 5, respectively. 

In regard to claims 14-15, parent claims 9 and 13 are addressed above. All further limitations have been addressed in the above rejections of claims 6-7, respectively. 

In regard to claim 17, Jalagam discloses:
17. The system of claim 9 further comprising the hardware. See Jalagam, Fig. 1, depicting hardware.

s 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jalagam as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2010/0161366 by Clemens et al. (“Clemens”).

In regard to claim 4, Jalagam does not expressly disclose:
4. The process of claim 1 wherein the first lifecycle blueprint specifies a range of values from which a value can be selected for an attribute of the IT application, the modification including a change of that value after the IT application is created. However, this is taught by Clemens. See Clemens, ¶ 0266, e.g. “If the options are defined as properties, then the PRS template can also define the allowed values or value ranges of a product option and its default value.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Jalagam’s blueprint modifications with Clemens’ range of values in order to facilitate generation of a blueprint as suggested by Clemens.

In regard to claim 12, parent claim 9 is addressed above. All further limitations have been addressed in the above rejection of claim 4. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jalagam as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2014/0165060 by Muller et al. (“Muller”).


8. The process of claim 1 further comprising destroying the application by executing a method of the first lifecycle blueprint or the second lifecycle blueprint. However, Muller teaches this. See ¶ 0066, e.g. “delete/destroy the virtual machines.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Jalagam’s application with Muller’s destruction in order to execute administrative operations as suggested by Muller.

In regard to claim 16, parent claim 9 is addressed above. All further limitations have been addressed in the above rejection of claim 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2004/0111711 by Soroker et al. teaches iterative application development/modification and deployment. See at least ¶ 0016.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121